Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2019

                                      No. 04-19-00212-CR

                                       Sean Leroy HAYS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0232-CR-A
                           Honorable William Old, Judge Presiding


                                         ORDER
        The reporter’s record in this case was originally due on July 24, 2019. This court granted
court reporter Patricia Wagner’s first request for an extension of time to file her portion of the
record until August 23, 2019. On September 5, 2019, this court granted Ms. Wagner’s second
request for an extension of time to file the record until September 23, 2019. In the September 5
order, the court advised Ms. Wagner that further requests for extension of time to file the
reporter’s record would be disfavored and ordered that any further requests for extension be
accompanied by a signed, written status report complying with the order. On September 30,
2019, Ms. Wagner filed a third request for an additional thirty (30) days to file the reporter’s
record, which was not accompanied by a signed, written status report complying with this court’s
September 5 order. Accordingly, this court ordered Ms. Wagner to file a signed, written status
report.

       On October 18, 2019, Ms. Wagner filed a signed, written status report, as well as a
request for an additional seven (7) days to file her portion of the reporter’s record, or until
November 4, 2019. The request is GRANTED and it is ORDERED that Ms. Wagner file her
portion of the reporter’s record by no later than November 4, 2019.

       Ms. Wagner is advised that no further requests for extension will be granted. If the
reporter’s record is not filed by November 4, 2019, Ms. Wagner is further advised that an
order may issue directing her to appear before this court in person and show cause why she
should not be held in contempt for failing to file the record.



                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.



                                                ___________________________________
                                                LUZ ESTRADA,
                                                Chief Deputy Clerk